Citation Nr: 9924942	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the award of 
nonservice-connected  pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel






INTRODUCTION

The veteran's active military service extended from October 
1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted the 
veteran nonservice-connected pension benefits and assigned an 
effective date of October 17, 1998.  Subsequently, the 
effective date of the veteran's nonservice-connected pension 
benefits was revised to be effective October 7, 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied entitlement to nonservice-connected 
pension benefits in a decision dated August 5, 1997.  

3.  The veteran filed a petition to reopen his claim for 
entitlement to nonservice-connected pension benefits which 
was received at the RO on October 7, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
1997, for the award of nonservice-connected pension benefits 
have not been met. 38 U.S.C.A. §§ 5110, 5111, 7722 (West 
1991); 38 C.F.R. §§ 3.31, 3.400(b) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations state that an award of disability pension may 
not be effective prior to the date entitlement arose.  For 
claims received on or after October 1, 1984 the date of award 
will be the date of receipt of claim.  38 C.F.R. 
§ 3.400(b)(1)(ii)(A) (1998).  
The regulations also state: 

If, within one year from the date on which the 
veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award 
and establishes that a physical or mental 
disability, which was not the result of the 
veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from 
filing a disability pension claim for at least the 
first 30 days immediately following the date on 
which the veteran became permanently and totally 
disabled, the disability pension award may be 
effective from the date of receipt of claim or the 
date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of 
the veteran. While rating board judgment must be 
applied to the facts and circumstances of each 
case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  For the purposes 
of this subparagraph, the presumptive provisions of 
Sec. 3.342(a) do not apply.

38 C.F.R. § 3.400(b)(1)(ii)(B) (1998).

In cases involving new and material evidence submitted to re-
open a claim after final disallowance the effective date is 
the "date of receipt of new claim or date entitlement arose, 
which ever is later."  38 C.F.R. § 3.400(q) (1998).  

In the present case the Board denied the veteran's claim for 
entitlement to nonservice-connected pension benefits in a 
decision dated August 5, 1997.  This Board decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  As such, action of the RO 
cannot assign an effective date for the award of nonservice-
connected pension benefits prior to August 5, 1997.  The 
method for the veteran to address this would be request 
reconsideration of the August 1997 Board decision, and/or to 
move for revision of the August 1997 Board decision on the 
basis of clear and unmistakable error.  This has not been 
done in the present case.  

Subsequent to the August 5, 1997 Board decision which denied 
entitlement to nonservice-connected pension benefits, the 
veteran filed a petition to re-open the claim.  This petition 
was received at the RO on October 7, 1997.  VA medical 
treatment records dated from August 23, 1997 to December 1998 
were obtained by the RO.  Subsequently the RO granted 
entitlement to nonservice-connected pension benefits 
effective October 7, 1997, the date of receipt to of the 
veteran petition to re-open his claim for nonservice-
connected pension benefits.  

The veteran's assertion of entitlement to an effective date 
earlier than October 1997 is based upon his belief that VA 
medical treatment records show treatment for disabilities 
prior to this date.  Again the Board notes that the dates in 
question are prior to the date of the August 1997 Board 
decision.  The evidence of record clearly shows that the 
veteran's petition to re-open his claim for nonservice-
connected pension benefits was received at the RO on October 
7, 1997.  As such, the evidence is against entitlement to an 
effective date prior to October 7, 1997 for a grant of 
nonservice-connected pension benefits.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date prior to October 7, 1997 for 
a grant of nonservice-connected pension benefits is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals


 

